DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2006/0219814 to Benalikhoudja (Benalikhoudja).

As to claim 1, Benalikhoudja discloses a dispensing device for spraying a sprayable medium, in particular a fluid or powder, which device is designed as a handheld apparatus, comprising a housing (see Figures 13 and 14; see also paragraph [0090]) in which a compressed air device (see paragraphs [0044] and [0090]) is provided, a spray head (61, 62, 63, or 64) that is connected to the housing and is intended for dispensing the medium, a receiving chamber (within housing; see Figures 13 and 14) that is arranged in the housing and is intended for a storage container (100) in which the medium to be dispensed is stored, a fluid line (20) that leads out of the storage container to the spray head, and a supply line (10) that leads from the compressed air device to the spray head, wherein the spray head comprises a first nozzle (15) that is connected to the supply line and, separately therefrom, a second nozzle (25) that is connected to the fluid line, wherein the second nozzle is arranged at an angle of incidence α of 90° or less than 90° to the central axis of the first nozzle, in the dispensing direction, and protrudes into an airflow emerging from the first nozzle, such that an atomizing zone is formed outside the spray head, wherein the first or the second nozzle or both are formed as a hole in the spray head or as an inserted tube portion in the spray head (see Figures 1, 1a, 2, 3, and 4).

As to claim 3, Benalikhoudja discloses the atomizing zone is formed outside an end face of the spray head that comprises the first nozzle, and outside a second end face of the spray head that comprises the second nozzle, and are preferably arranged so as to be at right-angles or at an angle of more than 90° relative to one another, or the second end face has a trough-like course as far as the second nozzle (see Figures 1, 1a, 2, 3, and 4).

As to claim 4, Benalikhoudja discloses at least a front face of the first nozzle is located in the first end face or protrudes relative thereto, or a front face of the second nozzle is located in the second end face or protrudes on the spray head, relative to the second end face (see Figures 1, 1a, 2, 3, and 4).

As to claim 5, Benalikhoudja discloses a leading edge and a trailing edge, opposite the leading edge, is provided on a front face of the second nozzle, wherein the leading edge of the second nozzle is associated with the first nozzle and the front face of the second nozzle is arranged at an angle of incident flow of more than 0° relative to the central axis of the first nozzle, such that the outlet opening of the second nozzle is oriented so as to face away from the outlet opening of the first nozzle (see Figure 4).

As to claim 6, Benalikhoudja discloses the leading edge of the second nozzle is tangentially associated with the outlet opening of the first nozzle (see Figure 4).

As to claim 9, Benalikhoudja discloses in a plan view of the outlet opening of the first nozzle, the front face of the second nozzle is inclined relative to a plane that extends horizontally through the central axis of the first nozzle (see Figure 4).

As to claim 12, Benalikhoudja discloses the central axis of the second nozzle is arranged so as to be askew relative to the central axis of the first nozzle (see Figures 1, 1a, 2, 3, and 4).

As to claim 13, Benalikhoudja discloses at least an inside diameter of the second nozzle is smaller than an inside diameter of the first nozzle or an outside diameter of the second nozzle is smaller than an outside diameter of the first nozzle (outside diameter of 25 is smaller than outside diameter of 15 which goes to outer circumference of 61, 62, 63, or 64; see Figure 1, 2, 3, and 4).

As to claim 14, Benalikhoudja discloses the trailing edge of the second nozzle is sharp-edged (see Figure 4).

As to claim 15, Benalikhoudja discloses the spray head is formed integrally with the first nozzle and the second nozzle, as an injection molded part (see Figures 1, 1a, 2, 3, and 4).

As to claim 16, Benalikhoudja discloses a connection for the fluid line and the compressed air line is formed on the spray head (see Figures 1, 1a, 2, 3, and 4).


Claims 1-5, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,511,166 to Li (Li).

As to claim 1, Li discloses a dispensing device for spraying a sprayable medium, in particular a fluid or powder, which device is designed as a handheld apparatus, comprising a housing (2) in which a compressed air device (22) is provided, a spray head (at 12) that is connected to the housing and is intended for dispensing the medium, a receiving chamber (at 9) that is arranged in the housing and is intended for a storage container (3) in which the medium to be dispensed is stored, a fluid line (14) that leads out of the storage container to the spray head, and a supply line (30) that leads from the compressed air device to the spray head, wherein the spray head comprises a first nozzle (15) that is connected to the supply line and, separately therefrom, a second nozzle (13) that is connected to the fluid line, wherein the second nozzle is arranged at an angle of incidence α of 90° or less than 90° to the central axis of the first nozzle, in the dispensing direction, and protrudes into an airflow emerging from the first nozzle, such that an atomizing zone is formed outside the spray head, wherein the first or the second nozzle or both are formed as a hole in the spray head or as an inserted tube portion in the spray head (see Figures 4-6).

As to claim 2, Li discloses in a plan view of an outlet opening of the first nozzle, the second nozzle covers at least 1% of an internal cross section of the first nozzle, and in a plan view of the outlet opening of the first nozzle the second nozzle preferably covers at least 30% of the internal cross section of the outlet opening of the first nozzle (see Figure 6).

As to claim 3, Li discloses the atomizing zone is formed outside an end face of the spray head that comprises the first nozzle, and outside a second end face of the spray head that comprises the second nozzle, and are preferably arranged so as to be at right-angles or at an angle of more than 90° relative to one another, or the second end face has a trough-like course as far as the second nozzle (see Figures 4-6).

As to claim 4, Li discloses at least a front face of the first nozzle is located in the first end face or protrudes relative thereto, or a front face of the second nozzle is located in the second end face or protrudes on the spray head, relative to the second end face (see Figures 4-6).

As to claim 5, Li discloses a leading edge and a trailing edge, opposite the leading edge, is provided on a front face of the second nozzle, wherein the leading edge of the second nozzle is associated with the first nozzle and the front face of the second nozzle is arranged at an angle of incident flow of more than 0° relative to the central axis of the first nozzle, such that the outlet opening of the second nozzle is oriented so as to face away from the outlet opening of the first nozzle (see Figure 6).

As to claim 9, Li discloses in a plan view of the outlet opening of the first nozzle, the front face of the second nozzle is inclined relative to a plane that extends horizontally through the central axis of the first nozzle (see Figure 6).

As to claim 12, Li discloses the central axis of the second nozzle is arranged so as to be askew relative to the central axis of the first nozzle (see Figure 6).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first end face" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second end face" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the front face" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first end face" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the front face" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first end face" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 10, the prior art of record does not show a side edge of the second nozzle being above a plane extending from the central axis of the first nozzle and a second side below the plane along with the other limitations of the claim.  As to claim 11, the prior art of record does not show the central axis of the second nozzle being offset with respect to a vertical plane going through the central axis of the first nozzle along with the other limitations of the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 4,681,262 to Sprute and 5,102,052 to Demarest et al.; US Patent Application Publications 2003/0108487 to Bara; 2006/0054644 to Chen; 2007/0138316 to Iyengar et al. and 2015/0174595 to Young et al. and European Patent EP 1023911 A2 to Ruf et al. show dispensers having a first nozzle connected to a compressed air source and a second nozzle connected to a liquid source with the two nozzles’ outlets intersecting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        05/06/2022